                                  UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF NEW YORK
                                                                                                       03/03/2020
HEIDI WILLFORD a/k/a CELESTE WILLFORD

                                         Plaintiff,                Civil Action No: 1: 18-CV -01060-
                                                                              GBD-KHP

                   - against -                                    STIPULATION AND PROPOSED
                                                                      PROTECTIVE ORDER
UNITED AIRLINES, INC.,

                                        Defendant.


       WHEREAS, the Parties having agreed to the following terms of confidentiality, and the
Court having found that good cause exists for the issuance of an appropriately tailored
confidentiality order pursuant to Rule 26(c) of the Federal Rules of Civil Procedure, it is hereby

       ORDERED that the following restrictions and procedures shall apply to the information
and documents exchanged by the parties in connection with the pre-trial phase of this action:

             1.        Counsel for any party may designate any document or information, in whole or
                       in part, as confidential if counsel determines, in good faith, that such
                       designation is necessary to protect the interests of the client in information that
                       is proprietary, a trade secret or otherwise sensitive non-public information.
                       Information and documents designated by a party as confidential will be
                       stamped "CONFIDENTIAL."

             2.        The Confidential Information disclosed will be held and used by the person
                       receiving such information solely for use in connection with the action.

             3.        In the event a party challenges another party's designation of confidentiality,
                       counsel shall make a good faith effort to resolve the dispute, and in the absence
                       of a resolution, the challenging party may seek resolution by the Court. Nothing
                       in this Protective Order constitutes an admission by any party that Confidential
                       Information disclosed in this case is relevant or admissible. Each party reserves
                       the right to object to the use or admissibility of the Confidential Information.

             4.        The parties should meet and confer if any production requires a designation of
                       "For Attorneys' or Experts' Eyes Only." All other documents designated as
                       "CONFIDENTIAL" shall not be disclosed to any person, except:

                       a. The requesting party and counsel, including in-house counsel;
                          Employees of such counsel assigned to and necessary to assist in
                          the litigation;



98492-020/00307051-3
                        b. Consultants or experts assisting in the prosecution or defense of
                           the matter, to the extent deemed necessary by counsel; and
                        c. The Court (including the mediator, or other person having access
                           to any Confidential Information by virtue of his or her position
                           with the Court).
                        d. Any person preparing to provide, or providing, sworn testimony
                           (whether in a deposition, hearing or at trial) may be shown or
                           examined on any information, document or thing designated
                           Confidential if it appears that the witness authored or received a
                           copy of it, was involved in the subject matter described therein or
                           is currently employed by the party who produced the information,
                           document or thing, or if the producing party consents to such
                           disclosure;

             5.        Prior to disclosing or displaying the Confidential Information to any person in
                       sub-paragraphs "a," "b" and "d" above, counsel must:

                        a. Inform the person of the confidential nature of the information or
                           documents;
                        b. Inform the person that this Court has enjoined the use of the
                           information or documents by him/her for any purpose other than
                           this litigation and has enjoined the disclosure of the information
                           or documents to any other person; and
                        c. Require each such person to sign an agreement to be bound by
                           this Order in the form attached hereto.

             6.        The disclosure of a document or information without designating it as
                       "confidential" shall not constitute a waiver of the right to designate such
                       document or information as Confidential Information. If so designated, the
                       document or information shall thenceforth be treated as Confidential
                       Information subject to all the terms of this Stipulation and Order.

             7.        Any Personally Identifying Information ("PII") (e.g., social security numbers,
                       financial account numbers, passwords, and information that may be used for
                       identity theft) exchanged in discovery shall be maintained by the receiving
                       party in a manner that is secure and confidential and shared only with
                       authorized individuals in a secure manner. The producing party may specify the
                       minimal level of protection expected in the storage and transfer of its
                       information. In the event the party who received PII experiences a data breach,
                       it shall immediately notify the producing party of same and cooperate with the
                       producing party to address and remedy the breach. Nothing herein shall
                       preclude the producing party from asserting legal claims or constitute a waiver
                       of legal rights and defenses in the event of litigation arising out of the receiving
                       party's failure to appropriately protect PII from unauthorized disclosure.

             8.        Pursuant to Federal Rule of Evidence 502, the production of privileged or
                       work- product protected documents or communications, electronically stored


98492-020/00307051-3
                       information ("ESI") or information, whether inadvertent or otherwise, shall not
                       constitute a waiver of the privilege or protection from discovery in this case or
                       in any other federal or state proceeding. This Order shall be interpreted to
                       provide the maximum protection allowed by Federal Rule of Evidence 502(d).
                       Nothing contained herein is intended to or shall serve to limit a party's right to
                       conduct a review of documents, ESI or information (including metadata) for
                       relevance, responsiveness and/or segregation of privileged and/or protected
                       information before production.

             9.        Notwithstanding the designation of information as "confidential" in discovery,
                       there is no presumption that such information shall be filed with the Court
                       under seal. The parties shall follow the Court's procedures with respect to filing
                       under seal.

             10.       At the conclusion of litigation, Confidential Information and any copies thereof
                       shall be promptly (and in no event later than 30 days after entry of final
                       judgment no longer subject to further appeal) returned to the producing party or
                       certified as destroyed, except that the parties' counsel shall be permitted to
                       retain their working files on the condition that those files will remain protected.

             11.       Nothing herein shall preclude the parties from disclosing material designated to
                       be Confidential Information if otherwise required by law or pursuant to a valid
                       subpoena.


SO STIPULATED AND AGREED.

ABRAMS FENSTERMAN LLP                                   NUKK-FREEMAN & CERRA, P.C.
Attorneys for Plaintiff Heidi Willford                  Attorneys for Defendant United Airlines, Inc.


By: ~~~~~~~~~~~~~~
    Mark Furman, Esq.
                                                        By:   K~Xf/Jtl~
Date: January_, 2020                                    Date: January 7, 2020



SO ORDERED.


                                                           KATHARINE H. PARKER, U.S.M.J.

New York, New York

                  03/03/2020




98492-020/00307051-3
                                               Agreement

       I have been informed by counsel that certain documents or information to be disclosed to me
in connection with the matter entitled have been designated as confidential. I have been informed that
any such documents or information labeled "CONFIDENTIAL" are confidential by Order of the
Court.

        I hereby agree that I will not disclose any information contained in such documents to any
other person. I further agree not to use any such information for any purpose other than this litigation.

     DATED:



      Signed in the presence of:



     (Attorney)




98492-020/00307051-3
                                          March 3, 2020

VIA ECF

Magistrate Judge Katherine Parker
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

       Re:     Willford v. United Airlines, Inc.
               Docket No. 1:18-cv-01060-GBD-KHP

Dear Judge Parker:

        This firm represents Defendant United Airlines, Inc. (“Defendant” or “United”) in
connection with the above-referenced matter. Enclosed please find a Stipulation and Proposed
Protective Order (“Order”), which has been approved and signed by counsel for both parties.

        The parties respectfully request that Your Honor consider this Order and, if acceptable, so
order the same.

       Thank you for Your Honor’s consideration.


                                             Respectfully submitted,

                                             NUKK-FREEMAN & CERRA, PC


                                             Kirsten McCaw Grossman, Esq.

KMG/js
Enclosure

cc:    Mark Furman, Esq. (via ECF)
       Justin T. Kelton, Esq. (via ECF)
